SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): June 15, 2010 China Yida Holding, Co. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Delaware 000-26777 50-0027826 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) 28/F Yifa Building No. 111 Wusi Road Fuzhou, Fujian, P. R. China (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) 86-591-28308388 (ISSUER TELEPHONE NUMBER) (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item5.07 Submission of Matters to a Vote of Security Holders. On June15, 2010, China Yida Holding Co. (“China Yida”) held its 2010 Annual Meeting of Shareholders (the “Annual Meeting”). At the Annual Meeting, the fivenominees for the board of directors named in China Yida’s proxy statement were elected to serve on China Yida’s board of directors until the 2011 Annual Meeting of Shareholders, or until his or her successor is duly elected and qualified. The total number of shares present in person or by proxy was equal to 77.73% of the total shares of China Yida entitled to vote, thereby constituting a quorum for the purpose of the Annual Meeting. The voting results are set forth below. Votes Broker Votes For Withheld Non-Votes Minhua Chen 0 Yanling Fan 0 Michael Marks 0 0 Chunyu Yin 0 0 Fucai Huang 0 0 Item 9.01 Financial Statement and Exhibits. (a) Financial Statements of Business Acquired. None. (b) Pro Forma Financial Information. None. (c) Exhibits. None. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. China Yida Holding, Co. By: /s/Minhua Chen Name: Minhua Chen Title: Chairman and Chief Executive Officer Dated: June 21, 2010 3
